Rodney, J.,
delivering the opinion of the Court:
The first exception must be overruled. This Court will take judicial notice that Brandywine Hundred is in New Castle County. 1 Harr. 326, note A; State v. Tootle, 2 Harr. 541.
The second exception is also denied. A statute of this state, Section 4815 of Revised Code of 1915, provides for the term of imprisonment in commutation of fine and costs. It is not necessary for a Justice of the Peace to designate the length of imprisonment in case of the non-payment of a fine imposed by him. See Commonwealth v. Borden, 61 Pa. 277.
The third exception must be sustained. It is necessary that the record of the Justice of the Peace in a criminal case must charge the commission of some distinct and specific crime. This *595is based not only upon the fact that the prisoner may know the charge he has to meet, but in order that the defendant may be enabled to plead any judgment which may be rendered in the case as a bar to a subsequent prosecution for the same offense. This is especially true when, as in this case, the statute cited makes it unlawful to operate a motor vehicle “while under the influence of intoxicating liquor or of any drugs. ’ ’ I am of the opinion that a charge that the defendant violated “the motor vehicle laws of the State of Delaware Section 202,” is not sufficiently definite. See Telheard v. City of Bay St. Louis, 87 Miss. 580, 40 So. 326; State ex rel. Lewis v. Arnault, 50 La. Ann. 1, 22 So. 886; People ex rel. Sandman v. Tuthill, 79 App. Div. 24, 79 N. Y. S. 905.
The judgment below is reversed.